DETAILED ACTION
Status of Claims
This action is responsive to the response filed on 05/13/2021.
Claims 1, 4-6, 8, 11-12, 14-16, 18-20 have been amended. 
Claims 3, 9-10, 13, 17 have been canceled.
Claims 21-24 have been newly added.
Claims 1, 2, 4-8, 11-12, 14-16, 18-24 are currently pending and have been examined.

Response to Amendments
	Applicant’s amendments dated 05/13/2021 have been fully considered.


Response to Arguments
Applicant's arguments have been fully considered.
Applicant asserts that the prior art does not disclose all particulars of the claims as amended. However, it is noted that applicant only addresses the prior art Curling in regards to the newly amended portions of the claims.  It is further noted that Curling does indeed disclose that a list of banks that have a key available to them is provided to the user, the prior art Tim also discloses that a list of banks may be provided to a user, specifically banks that the user has set up as user-banks. Therefore applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11-12, 16 and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1), Kuhlman (US 2006/0282680 A1), and Curling (US 2008/0320576 A1).

Regarding claim 1, 11 and 20
Tim teaches A method for secure four-server operation comprising: receiving, at the server of the an accounting platform via a network, from a first machine associated with an entity, a first request, the first request including an identity of a user, an amount to be paid, and data identifying an account of the entity…  (Paragraphs 0007, 0008, 0009, 0036-0040, 0042, “In still other embodiments, bills, invoices and debit notes are presented on-line over the World Wide Web or over the telephone. In these embodiments, the bill payer accesses these bills, invoices and debit notes on-line or through a phone call. In particularly preferred embodiments, bill payers connected to the Consolidators connect to the bill payer's bank via a payment enabling exchange ("PEX") server to issue payment instructions for bills, invoices and debit notes payment.” Bill presentation and payment enabling system is separate from the billing entity and the bank and the paying entity. )
Determining a set of banks to be provided as options through which the user can pay the amount to the entity based on information associated with the first request; (Paragraphs 0037-0043, ”Also as 
causing, by the server of the accounting platform, a first user interface to be presented on a web browser running on a second machine, the second machine being distinct from the server of the accounting platform and from the first machine, the first user interface comprising an identification of the amount to be paid and a bank selection option associated with an option to pay the amount to the entity through a bank selected form the set of banks of the users…receiving, at the server of the accounting platform, a second request to pay the amount to the entity through an account of the user at the user-selected bank, the user-selected bank being a bank selected using the bank selection option; (Paragraphs 0037-0040, “The bill /invoice information from the system is indicated as well. The payment status is typically indicated as being "outstanding," "paid," "debit confirmed," "partial payment," or "future payment to be made." "Outstanding" status indicates the bills which have not been paid, while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully…. Also as indicated in FIG. 2, the payer has a choice of banks presented on the screen. This prompts the bill payer to select the bank from which the payment is to be debited from the bill payer's account.” Doing this processes multiple times is merely a duplication of parts/processes.)
…automatically redirecting, by the server of the accounting platform, the web browser running on the second machine to a website associated with the account of the user at the user-selected bank, the website hosted on the server of the user-selected bank, the server of the user-selected bank being distinct from the first machine, the second machine, and the server of the accounting platform; (Paragraph 0007, 0008, 0009, 0036-0040, 0042, “Once the payer chooses a bank, they are directed to the payment server of the selected bank. This allows the payer to log into their bank accounts and select the desired debit account number.”)
…in response to selection of the option to transfer the quantity of funds, transferring the quantity of funds from the account of the user to the account of the entity. (Paragraph 0037, “while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully. For situations in which only the debit account has been successfully debited and the credit account transaction reply message has not been received, the payment status is shown as "debit confirmed." As soon as the credit account transaction reply message is received, the payment status is changed to "paid."”)
Tim does not specifically disclose …responsive to the redirection of the web browser by the server of the accounting platform, at the server of the user-selected bank:  receiving, from the server of the accounting platform via the second machine and the network, …data; automatically causing a second user interface to be presented on the web browser running on the second machine, the second user interface comprising an option to transfer a quantity of funds from the account of the user to the account of the entity, the quantity of funds being set by the server of the user-selected bank to the amount to be paid based on the decrypted data; and
Brown, an analogous art of Tim, teaches…responsive to the redirection of the web browser by the server of the accounting platform, at the server of the user-selected bank:  receiving, from the server of the accounting platform via the second machine and the network, …data; automatically causing a second user interface to be presented on the web browser running on the second machine, the second user interface comprising an option to transfer a quantity of funds from the account of the user to the account of the entity, the quantity of funds being set by the server of the user-selected bank to the amount to be paid based on the decrypted data; and (Paragraph 0100,  “A funds transfer remittance transaction is created and prepopulated with as much payment information that can be extracted from the bill; this reduces the amount of information the bill payer must put in manually” information that was previously received may be used to populate a payment page through which a user may make a payment.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using information previously provided in order to populate an amount on a payment form presented to a user as disclosed by Brown to the teachings of making transactions on a bank website as disclosed by Tim by having the payment information received by the bank populate a payment 
Tim does not specifically disclose responsive to receiving the second request to pay: automatically encrypting data at the server of the accounting platform, the data comprising information usable by the user-selected bank to process payment of an invoice including the amount to be paid, the encrypted data able to be decrypted by a decryption key accessible to the user-selected bank; automatically sending, from the server of the accounting platform and via the network, the encrypted data to the second machine; and….  encrypted data …decrypting, using the decryption key, the encrypted data; and (Although Tim does disclose sending the user to a bank wherein the bank receives payment information, and that users may select banks, Tim is not explicit as to who may or may not send the payment information to the bank)
 However, Kuhlman, an analogous art of Tim in the field of secure transmission of data, teaches responsive to receiving the second request to pay: automatically encrypting data at the server of the accounting platform, the data comprising information usable by the user-selected bank to process payment of an invoice including the amount to be paid, the encrypted data able to be decrypted by a decryption key accessible to the user-selected bank; automatically sending, from the server of the accounting platform and via the network, the encrypted data to the second machine; and….  encrypted data …decrypting, using the decryption key, the encrypted data; and (Paragraph 0029, 0022 " The user device 122 securely forwards this verifiable user identity information to the domain authority 106 (e.g., using a secure and authenticated channel) either using its own communication capabilities or using device 602 as a communication proxy. The domain authority 106 verifies the received user identity information and proceeds” information may be sent to a user device which may then forward that information while maintaining security to the authority. Furthermore, While Kuhlman does not explicitly say the secure and authenticated channel requires the information to be encrypted, Kuhlman does teach that encryption is used to keep information secure, Paragraph 0022, “In one embodiment of the present invention, key decryption (i.e., unwrapping) can be accomplished using traditional symmetric-key or public-key cryptography. For example, the Advanced Encryption Standard (i.e., AES), elliptic-curve cryptography, or RSA cryptography may be used.” Therefore it is certainly within the realm of obviousness to one of ordinary skill in the art at the time of applicant’s invention to encrypt all communications and data as desired. )

Tim does not explicitly disclose that the banks of the set of banks each having access to a decryption key capable of decrypting data encrypted by the server of the accounting platform;
However, Curling, an analogous art of Time and the current application, teaches the banks of the set of banks each having access to a decryption key capable of decrypting data encrypted by the server of the accounting platform; (Paragraph 0029, “enables a user 108 to identify the user's home institution from a list… The trust relationship among these various entities is manifested using shared metadata… Metadata includes…the public key certificates” institutions with public keys are provided for the user to select from.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having banks all have a key to decrypt information as disclosed by Curling to the teachings of having information be sent to banks for payment processing as disclosed by the combination of Tim, Brown, and Kuhlman by having the banks only be registered if they have the proper keys, or having the banks be provided the proper keys upon registration, in order to increase security by having all information that is sent/received form the bank be encrypted. 
Applicant is notified that the description of files, data, and information stored on machines manipulates neither the processes being performed nor the devices/systems performing the processes and therefore does not move to distinguish over prior art.


Regarding claim 2 and 12:
Brown further teaches the encrypting of the data includes encrypting at least one of the following: data identifying the bank of the user, an identity of the user, the amount to be paid, a description associated with the request, and data identifying the account of the entity. (Paragraph 0088-0100, “A funds transfer remittance transaction is created and prepopulated with as much payment information that can be extracted from the bill;”)

Regarding claims 16 and 24:
Curling further teaches generating a set of banks based on availability of a public key for each bank of the set of banks in a database; (Paragraph 0029, “a typical Shibboleth verification methodology applicable to a federated access management system 300 which includes a central, trusted service known as "WAYF" 301 (where are you from) that is provided by a federation 302. The federation 302 enables a user 108 to identify the user's home institution from a list… The trust relationship among these various entities is manifested using shared metadata… Metadata includes…the public key certificates” institutions with public keys are provided for the user to select from.)


Regarding claims 21-23:
Tims further teaches wherein the information associated with the first request used to determine the set of banks comprises one or more of: (i) information about the user; (ii) location of the user; (iii) information about the payment of the invoice; (iv) information about the entity; (v) location of the entity; and (vi) location of banks associated with the entity. (Paragraphs 0037-0043, ”Also as indicated in FIG. 2, the payer has a choice of banks presented on the screen. This prompts the bill payer to select the bank from which the payment is to be debited from the bill payer's account…  Also, as shown in FIG. 3, bank information is maintained, as desired by the user. For example, personal contact numbers or e-mail addresses can be deleted and modified as needed. This is necessary to ensure bank details kept in the PEX Client residing in the bill presentation system and/or document consolidator system are consistent with the bank details kept in the connected payment server. ” user information is one of the factors determining what banks are provided.)



Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1), Kuhlman (US 2006/0282680 A1), and Curling (US 2008/0320576 A1) as applied above, in further view of Latulipe (US 2013/0080298 A1).
Regarding claim 4 and 14:
Tim further teaches receiving an indication, from the server of the bank, that the amount was transferred from the account of the user to the account of the entity, (Paragraph 0037, “while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully. For situations in which only the debit account has been successfully debited and the credit account transaction reply message has not been received, the payment status is shown as "debit confirmed." As soon as the credit account transaction reply message is received, the payment status is changed to "paid."”)
Tim does not specifically disclose the indication indicates that the amount was transferred via Automated Clearing House (ACH).
However, Latulipe, an analogous art of Tim, teaches the indication indicates that the amount was transferred via Automated Clearing House (ACH). (Paragraph 0033, “For example, the description 306 indicates whether the transaction was associated with an internal transfer or an Automated Clearing House (ACH) settlement.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of indicating that ACH was used in making a transaction as disclosed by Latulipe to the teachings of providing transaction information to users as disclosed by the combination of Tim, Brown, Kuhlman, and Curling by having notifications of how transfers were processes in order to allow for any pertinent information about the transaction completion to be available to all relevant parties. 

Claims 5-8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1), Kuhlman (US 2006/0282680 A1), and Curling (US 2008/0320576 A1) as applied above in further view of Soto (US 2004/0049924 A1).
Regarding claim 5 and 15:
the encrypting of the data comprises encrypting the data using a public key of the bank. (Paragraph 0030, “The keys in a key pair are mathematically related so that a message encrypted with sender's private key 206 can only be validated using the corresponding public key 204. An authorized user being a sender (e.g. a bank customer or employee) thus has his/her message (e.g. a funds transfer request) encrypted using his/her private key 206, and the intended recipient (e.g. a Bank) validates the message using public key 204. Public keys can be made freely available by being published, for example, in electronic directories.” Both Private and Public keys may be used to encrypt information.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using public keys of a bank as disclosed by Soto, to the teachings of using encryption as disclosed by the combination of Tim, Brown, Kuhlman, and Curling by having all information to be sent/received form the banks be encrypted with an appropriate key in order to increase security by using keys standards specified by the bank. 

Regarding claim 6:
Soto further teaches receiving, by the server of the accounting platform, the public key of the bank from the bank. (Paragraph 0030, “Public keys can be made freely available by being published, for example, in electronic directories.” Public keys may be distributed by the bank to the public, and to any platforms necessary to perform processes of accounting. )

Regarding claim 7:
Soto further encrypting of the data comprises signing the data using a private key.(paragraph 0030, “The keys in a key pair are mathematically related so that a message encrypted with sender's private key 206 can only be validated using the corresponding public key 204.” Private key may be used to encrypt data.)

Regarding claim 8:
 sending a public key corresponding to the private key to the bank. (Paragraph 0061, “In one example implementation, registration includes generating a public/private key pair for the user and creating a digital certificate containing the user's identification information and the user's public key. This digital certificate is then provided to the service (e.g. financial institution) with which this user is intending to register so that the service can obtain the user's public key for subsequent communications.” Public key of the user may be given to the institution by the user.)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1), Kuhlman (US 2006/0282680 A1), Curling (US 2008/0320576 A1) as applied above, in further view of Wolpow (US 2005/0283259 A1).
Regarding claim 18:
Wolpow, an analogous art of Tim, teaches responsive to receiving of the request, sending an electronic communication to the user, the electronic communication including a link to a web page hosted by the system; and wherein the causing of the presentation of the user interface is in response to an operation of the link.  (Paragraph 0095, “for Invoice alerts, the user 150 can be directed to a screen for accepting incoming invoices.” when a payment request comes in, the user is alerted and redirected to a separate page showing the details of the invoice where user may accept or deny the invoice.)
	it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of alerting the user and providing a separate page to confirm invoices as disclosed by Wolpow to the teaching of processing and managing transactions between a user and merchants as disclosed by the combination of Tim, Brown, Kuhlman, and Curling by having all transactions include a separate page for confirmations in order to ensure that the user is aware of incoming invoices to facilitate the timely settlement of payments.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1), Kuhlman (US 2006/0282680 A1), and Curling (US 2008/0320576 A1) as applied above, in further view of Machani (US 2011/0288881 A1).
Regarding claim 19:
Tim further teaches receiving a login by the user; and (Paragraph 0039, “Once the payer chooses a bank, they are directed to the payment server of the selected bank. This allows the payer to log into their bank accounts”)
Tim does not specifically disclose presenting the first user interface to the user in response to the login.
Machani, an analogous art of Klein, teaches disclose presenting the first user interface to the user in response to the login. (Paragraph 0084, “after the end-user has entered in their login credentials. The Web page is formatted for the screen of the mobile device 36 and presents the invoice payment request.” User may log-in in order to see another user interface.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of providing requiring logins as disclosed by Machani to the teaching of processing and managing transactions as disclosed by the combination of Tim, Brown, Kuhlman, and Curling by having users be required to log in before viewing transactions in order to ensure that only parties with the proper credentials may view private information such as invoices and payment data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jakatdar (US 9,197,696 B1) teaches the use of content distribution online
Hsieh (US 8850567 B1) teaches the use of URLs
Walsh (US 2013/0273882 A1), Kirik (US 2013/0137405 A1), Griffin (US 2012/0259717 A1), and the remaining references cites in the pto-892 provide various systems for payment processing relevant to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        09/11/2021